Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 06 May 2021.  Claims 1-21 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Darnell et al.(US 2018/0286253) teaches a system, computer-readable medium, and a method including obtaining flight data for a specific aircraft including a mathematical model that accurately represents an performance of the specific aircraft and provides a predictive indication of a future performance of the specific aircraft in response to a current state or input to the specific aircraft; obtaining current sample measurements of at least one state or output of the specific aircraft; performing, based on the obtained flight data and current measurements and outputs, a control optimization to generate optimized control commands to minimize the direct operating cost of the prescribed flight; transmitting the optimized control commands to the particular aircraft for use thereby to operate the particular aircraft to execute the prescribed flight; and iteratively repeating operations of the method for successive sequential instances in time for a duration of at least a portion of the prescribed flight.
Further, Sukkarieh et al. (WO 2015/196259) teaches a method (400) for predicting fuel consumption for a flight plan of an aircraft, the flight plan including 
In regards to independents claims 1 18 and 20, Darnell et al. and Sukkarieh et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations in the claim(s): 
the tail-specific aircraft performance model based on historical flight data of the first aircraft and a nominal aircraft performance model associated with a second aircraft of the aircraft type; 

… and

a processor configured to: 

generate, based at least in part on the flight data and the tail-specific aircraft performance model, a recommended cost index and a recommended cruise altitude; 

provide the recommended cost index and the recommended cruise altitude for the flight to a display device; 

receive a user input indicating a selected cost index; and 

generate, based on the selected cost index, a control command to update an altitude, a speed, or both, of the first aircraft

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667